DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Zhu He  (Reg. No. 66452) on April 9, 2021.
[Begin Audit]
IN THE CLAIMS:
Claims 1, 2, 11, 12 and 14 have been amended as follows:

1.	(Currently amended) A method, comprising:	receiving, by a control plane network element of an evolved packet system (EPS), a first message sent by a local network device, wherein the EPS comprises an unlicensed spectrum access node and the control plane network element, wherein the first message comprises a request message and access information of a user equipment (UE), and wherein the request message requests that the UE should access a home network of the UE from the unlicensed spectrum access node;	after the receiving the first message, performing, by the control plane network element, access authorization for the UE is to access the home network from the unlicensed spectrum access node based on the request message and the access information in the first message, and subscription data of the UE, 	wherein the access information comprises first indication information, the first indication information indicates that an access technology used by the UE for accessing the home network is accessed from the unlicensed spectrum access node,wherein the subscription data comprises second indication information indicating an access technology allowed to be used by the UE for accessing the home network,	wherein the subscription data further comprises a domain identifier list, and the domain identifier list comprises a service provider identifier or a roaming union identifier of a local network in which the UE is allowed to access the home network from the unlicensed spectrum access node,	wherein the access information further comprises an identifier of a local network in which the UE requests to access the home network from the unlicensed spectrum access node, and the identifier of the local network comprises a service provider identifier or a roaming union identifier of the local network, and	wherein the performing the access authorization further comprises:	 	determining, by the control plane network element, whether the identifier of the local network exists in the domain identifier list based on determination that the second indication information comprises the first indication information; and 		performing, by the control plane network element, the access authorization to allow the UE to access the home network from the unlicensed spectrum access node based on determination that the identifier of the local network exists in the domain identifier list; or determining, by the control plane network element, to reject access by the UE to the home network from the unlicensed spectrum access node based on determination that the identifier of the local network does not exist in the domain identifier list; and	sending, by the control plane network element, an authorization indication to the UE, wherein the authorization indication comprises an authorization result of the access authorization.
 
2.	(Currently amended) The method according to claim 1, 

11.	(Currently amended) A control plane network element of an evolved packet system (EPS), the control plane network element comprising:	at least one processor; and	a non-transitory computer readable storage medium storing programming, the programming including instructions for execution by the at least one processor to:		 receive a first message sent by a local network device, wherein the EPS comprises an unlicensed spectrum access node and the control plane network element, wherein the first message comprises a request message and access information of a user equipment (UE), and wherein the request message requests that the UE should access a home network of the UE from , 		wherein the access information comprises first indication information, the first indication information indicates that an access technology used by the UE for accessing the home network is accessed from the unlicensed spectrum access node, 		wherein the subscription data comprises second indication information indicating an access technology allowed to be used by the UE for accessing the home network,		wherein the subscription data further comprises a domain identifier list, and the domain identifier list comprises a service provider identifier or a roaming union identifier of a local network in which the UE is allowed to access the home network from the unlicensed spectrum access node, 		wherein the access information further comprises an identifier of a local network in which the UE requests to access the home network from the unlicensed spectrum access node, and the identifier of the local network comprises a service provider identifier or a roaming union identifier of the local network, and		wherein the instructions to perform the access authorization include instructions to: 	 			determine whether the identifier of the local network exists in the domain identifier list based on determination that the second indication information comprises the first indication information; and 		 	perform the access authorization to allow the UE to access the home network from the unlicensed spectrum access node based on determination that the identifier of the local network exists in the domain identifier list; or determine to reject access by the UE to the home network from the unlicensed spectrum access node based on determination that the identifier of the local network does not exist in the domain identifier list; and		 send an authorization indication to the UE, wherein the authorization indication comprises an authorization result of the access authorization.

12.	(Currently amended) The control plane network element according to claim 11, 	

14.	(Currently amended) The control plane network element according to claim 11 [[13]], 	wherein the subscription data further comprises at least one of : information about a time at which the UE is allowed to access the home network from the unlicensed spectrum access node, information about a location at which the UE is allowed to access the home network from the unlicensed spectrum access node, a security level of the unlicensed spectrum 

[End Audit]
	Claims 3, 6-10, 13 and 17-20 are cancelled. 

Allowable Subject Matter
Claims 1-2, 4-5, 11-12, 14-16 and 21 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Mohamed (US 20170171782) discloses the concepts of a network access authorization method, applied to an evolved packet system EPS, wherein the EPS comprises an unlicensed spectrum access node and a control plane network element (Par. 2, 35, 40, “MNOs have also sought to provide users of Wi-Fi networks with access to the evolved packet core ( EPC) of cellular systems”), and the method comprises: receiving, by the control plane network element, a first message sent by the local network device, wherein the first message comprises a request message and access information of user equipment UE, and the request message is used to request that the UE should access a home network of the UE from the unlicensed spectrum access node (Par. 115-117, “ UE requests PDN connection using 802.11 procedure”. Par. 57, 119, “the MME 534 may perform location update procedure and subscriber data retrieval from the HSS 570. This requested information may be used by the MME 534 to determine whether or not the UE may be granted access to the PGW 522 in view of the previous authentication 
However, the prior art does not disclose or fairly suggest the detailed specifics: "wherein the access information comprises first indication information, the first indication information indicates that an access technology used by the UE for accessing the home network is accessed from the unlicensed spectrum access node, wherein the subscription data comprises second indication information indicating an access technology allowed to be used by the UE for accessing the home network, wherein the subscription data further comprises a domain identifier list, and the domain identifier list comprises a service provider identifier or a roaming union identifier of a local network in which the UE is allowed to access the home network from the unlicensed spectrum access node, wherein the access information further comprises an identifier of a local network in which the UE requests to access the home network from the unlicensed spectrum access node, and the identifier of the local network comprises a service provider identifier or a roaming union identifier of the local network, and wherein the performing the 
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/                             Primary Examiner, Art Unit 2644